[Cite as Huffman v. Huffman, 2016-Ohio-62.]


                                 IN THE COURT OF APPEALS

                             ELEVENTH APPELLATE DISTRICT

                                       LAKE COUNTY, OHIO


DAVID HUFFMAN,                                  :         MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                          CASE NO. 2015-L-130
        - vs -                                  :

LISA M. HUFFMAN,                                :

                 Defendant-Appellant.           :


Civil Appeal from the Lake County Court of Common Pleas, Domestic Relations
Division, Case No. 12 DR 000271.

Judgment: Appeal dismissed.


Pamela D. Kurt, 30432 Euclid Avenue, Suite 101, Wickliffe, OH 44092 (For Plaintiff-
Appellee).

R. Russell Kubyn, Kubyn & Ghaster, LLP, 8373 Mentor Avenue, Mentor, OH 44060
(For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     This appeal is taken from a November 12, 2015 entry in which the Lake

County Court of Common Pleas, Domestic Relations Division, ruled on objections to a

magistrate’s decision and ordered that appellant, Lisa M. Huffman’s attorney prepare a

judgment entry that conforms with the parties’ agreement.

        {¶2}     A review of the docket in this matter reveals that appellee, David Huffman,

filed a complaint for divorce against appellant.        Appellant filed an answer to the

complaint as well as a counterclaim. The matter was submitted to a magistrate for a
final trial, and the magistrate issued her decision.         Appellant and appellee filed

objections to the magistrate’s decision. The trial court issued its entry on November 12,

2015, and ruled on the multiple objections filed by the parties. The trial court also

ordered that by December 2, 2015, appellant’s attorney was to “prepare, circulate and

proffer to the [trial court] a Judgment Entry in conformity with the parties’ partial

agreement, the Magistrate’s Decision, and this Judgment Entry’s modifications to the

Magistrate’s Decision * * *.” It is from that entry that appellant filed the instant appeal on

November 20, 2015.

       {¶3}   On November 30, 2015, appellee filed with this court a motion to dismiss

the appeal alleging that this court does not have jurisdiction to consider the appeal. No

brief or memorandum in opposition to the motion to dismiss has been filed.

       {¶4}   We must determine if the entry appealed from is a final appealable order.

According to Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a trial

court can only be immediately reviewed by an appellate court if it constitutes a “final

order” in the action. Estate of Biddlestone, 11th Dist. Trumbull No. 2010-T-0131, 2011-

Ohio-1299, ¶ 3. If a lower court’s order is not final, an appellate court has no jurisdiction

to review the matter and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. of N.

Am., 44 Ohio St.3d 17, 20 (1989). For a judgment to be final and appealable, it must

satisfy the requirements of R.C. 2505.02 and, if applicable, Civ.R. 54(B).

       {¶5}   Pursuant to R.C. 2505.02(B), there are seven categories of a “final order,”

and if the trial court’s judgment satisfies any of them, it will be deemed a “final order”

and can be immediately appealed and reviewed by a court of appeals.

       {¶6}   R.C. 2505.02(B) states that:




                                              2
       {¶7}   “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶8}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶9}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶10} “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶11} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶12} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶13} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶14} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶15} “(6) An order determining the constitutionality of any changes to the

Revised Code * * *;

       {¶16} “(7) An order in an appropriation proceeding * * *.”

       {¶17} For R.C. 2505.02(B)(2) to apply here, the entry under review must be

made in a special proceeding. This action does not involve a special proceeding in the

context of final appealable orders. Thus, R.C. 2505.02(B)(2) does not apply here.




                                              3
       {¶18} Additionally, it is clear that the November 12, 2015 entry did not vacate a

judgment, grant a provisional remedy, deal with a class action, or determine the

constitutionality of Am. Sub. S.B. 281 or Sub. S.B. 80. Thus, R.C. 2505.02(B)(3)-(6) do

not apply to the matter at hand.

       {¶19} For R.C. 2505.02(B)(1) to apply to the November 12, 2015 entry, it must

affect a substantial right, determine the action, and prevent further judgment, which it

does not. In this case, appellant was ordered to provide the trial court with a separate

order reflecting the agreement of the parties as well as the magistrate’s decision, which

has not yet been done. Therefore, the November 12, 2015 entry is simply prefatory to

the issuance of a final order. Hence, until a final judgment entry is issued by the trial

court, this court is without jurisdiction to consider the merits in this matter.

       {¶20} Accordingly, appellee’s motion to dismiss the appeal is granted, and this

appeal is hereby dismissed for lack of jurisdiction.

       {¶21} Appeal dismissed.



TIMOTHY P. CANNON, J.,

THOMAS R. WRIGHT, J.,

concur.




                                               4